Case 8:21-cv-00021-CEH-CPT Document 40 Filed 05/13/21 Page 1 of 6 PagelD 424

THE UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA

 

TAMPA DIVISION

Teresa M. Gaffney.
Individually, Case No.:8:21-cv-00021-sdm
Sarah K. Sussman, CIVIL RIGHTS COMPLAINT
Individually, and as,
Trustee of the 42 U.S.C. 1983, 1985
Sussman Family Trust,

Fifth and Fourteenth
PLAINTIFFS Amendments;
Vs.

Florida Constitution:
Circuit Court Judges: Article I, section 9,
Chief Judge Ronald Ficarrotta, Article X, section 4
In his individual capacity and in his Fla.Stat. 817.535
official capacity; Common Law Claims
Judge Paul Huey, Trial by Jury Requested

 

in his individual capacity and
in his official capacity,

Judge Rex Barbas,

in his individual capacity and
in his official capacity,

Judge Caroline Tesche Arkin,
in her individual capacity and
in her official capacity;

Chad Chronister, in his individual and official capacity as Sheriff of
HCSO;
Jason Gardillo, in his individual capacity and in his official
Case 8:21-cv-00021-CEH-CPT Document 40 Filed 05/13/21 Page 2 of 6 PagelD 425

capacity as an agent/employee of HCSO;
Deputy Jonathan Carlton, individually and as an agent/employee of
HCSO

Corp. Gary Harris, individually and as an agent/employee of HCSO

Phillip A. Baumann, in his individual capacity, in his capacity as
administrator ad litem of the Estate of John J. Gaffney and as a
partner in Baumann/Kangas Estate Law;

Michael Kangas, in his individual capacity and in his capacity as
partner in Baumann/Kangas Estate Law;

Baumann/Kangas Estate Law

Hillsborough County, a Municipal Entity,

DEFENDANTS

ATTORNEYS FOR PLAINTIFFS:
James J. Macchitelli

Illinois Bar Number 6208773

1501 Perimeter Drive #400
Schaumberg, Illinois 60173
(847)-414-4532
jimmymacclaw@gmail.com

Admitted, Pro Hac Vice

Dov Sussman

FBN:518920

P.O. Box 18112

(813) 992-2889

Tampa, Florida 33679

Tel.: (813) 287-1159

e-mail: dovsussman91@gmail.com
Case 8:21-cv-00021-CEH-CPT Document 40 Filed 05/13/21 Page 3 of 6 PagelD 426

MOTION TO AMEND COMPLAINT

COMES NOW, The Plaintiffs in the above captioned matter and move
this Court for permission to amend the complaint filed in this matter and
would show unto this Court the following:

1. The addition of the indispensable parties, HCSO Sheriff, Chad
Chronister, Jason Gardillo, formerly HCSO, Corp. Gary Harris,
HCSO, Deputy Jonathan Carlton, HCSO, Michael Kangas , Phillip
A. Baumann, Baumann/Kangas Estate Law will allow for a complete
adjudication of the issues which give rise to the action brought
pursuant to 42 U.S.C. 1983, 1985(3) and those state based causes of
action set forth in the proposed Second Amended Complaint.

2. A draft of the proposed complaint has been furnished to counsel for
the presently designated Defendants.

3. Marie Rives, counsel for the Judicial Defendants objects to the
proposed amended complaint.

4. Todd Stevens, counsel for Hillsborough County, does not object to

the proposed amended complaint.
Case 8:21-cv-00021-CEH-CPT Document 40 Filed 05/13/21 Page 4 of 6 PagelD A427

5. The proposed amended complaint names potential parties necessary
for complete relief.

6. The inclusion of the parties will economize judicial time and will
facilitate complete relief in this matter.

7. The additional parties are indispensable to the full grant of remedies
sought and the granting of the motion to amend the complaint will
not prejudice any of the presently enumerated parties.

8. The Case Management Order entered by this Court provides that
motions to add parties or to amend pleadings must be filed by 14
May 2021. The motion to amend complaint satisfies that deadline.

9. A copy of the Proposed Second Amended Complaint is attached here
to together with the exhibits referenced in the Proposed Second
Amended Complaint.

Respectfully submitted this 13% day of May 2021 by counsel for the
Plaintiffs by:

/S/James J. Macchitelli, Esq.
James J. Macchitelli

Illinois Bar Number 6208773
1501 Perimeter Drive #400

 
Case 8:21-cv-00021-CEH-CPT Document 40 Filed 05/13/21 Page 5 of 6 PagelD 428

Schaumberg, Illinois 60173
(847)-414-4532

jimmymacclaw@gmail.com
Admitted, Pro Hac Vice

/s/Dov Sussman, Esq.

Dov Sussman

FBN 518920

Counsel for the Plaintiffs

P.O. Box 18112

Tampa, Florida 33679

Tel.: (813) 287-1159

e-mail: dovsussman91@gmail.com

CERTIFICATE OF SERVICE

We hereby certify that a true and correct copy of the above and
foregoing was provided, via e-mail, to counsel for the judicial
defendants, marie.rives@myfloridalegal.com and Todd Stevens, counsel
for Hillsborough County, a municipality,
toddS@Hillsboroughcounty.org on this 13% day of May 2021.

/S/James J. Macchitelli, Esq.
James J. Macchitelli

Illinois Bar Number 6208773
1501 Perimeter Drive #400
Schaumberg, Illinois 60173
(847)-414-4532

 
Case 8:21-cv-00021-CEH-CPT Document 40 Filed 05/13/21 Page 6 of 6 PagelD 429

jimmymacclaw@gmail.com
Admitted, Pro Hac Vice

/s/Dov Sussman, Esq.

Dov Sussman

FBN 518920

Counsel for the Plaintiffs

P.O. Box 18112

Tampa, Florida 33679

Tel.: (813) 287-1159

e-mail: dovsussman91@gmail.com

 
